DeGIULIO, Judge,
concurring in the result.
I believe that there is a potential problem in applying United States v. Cruz, 20 M.J. 873, to every alleged unlawful command influence case. Using the Cruz model, it is unlikely that the unlawful command influence would have been discovered in the cases which resulted in the so-called Du-Bay hearings in 1967. See United States v. DuBay, 37 CMR 411 (C.M.A.1967), and related cases. Indeed, applying Cruz at the very beginning of the 3d Armored Division command influence cases, I doubt if the facts would have been developed. The result in United States v. Treakle, 18 M.J. 646, would have been an affirmance. To avoid the danger, Cruz should be applied to its limited facts.
Applying Cruz to the case before us, and being fully aware that actual unlawful command influence was found in the 3d Armored Division cases,1 the unlawful command influence was sufficiently prejudicial to shift the burden of going forward with proof to the government and the government has failed to rebut this presumption. United States v. Schroeder, 18 M.J. 792 (A.C.M.R.1984). Therefore, I arrive at the same result as the lead opinion.
Senior Judge MARDEN took no part in the decision of this case.

. See United States v. Treakle, 18 M.J. 646, and its progeny.